Order issued November            , 2012




                                              In The
                                  Q!:nurt nf Appeals
                        1Fiftl1 IDistrict nf wexus at IDaUas
                                       No. 05-12-00442-CV


                 AMERICA FIRST LLOYD'S INSURANCE CO., Appellant

                                                v.
                    HARTFORD LLOYD'S INSURANCE CO., Appellee


                                            ORDER

       We GRANT appellant's October 26, 2012 motion for an extension of time to file a reply

brief. Appellant shall file its reply brief on or before December 3, 2012.